       Case 1:18-cv-03501-JGK Document 240 Filed 04/15/19 Page 1 of 2
          Case 1:18-cv-03501-JGK Document 239 Filed 04/12/19 Page 1                                       of 2

 COHENVIILSTEIN
                           USDC SONY
                           DOCUMENT
                           l'...ECrRONlCALLY FILED                                                     Joseph M. Sellers
                                                                                                         (202) 408-4604
                            ,. ";Ctl _ -
                                 - .: ;::11   ~r:o· --rr-,t!:-;;~
                                                       f'f :!..J..::,<_.J_______             jsellers@cohenmllstein.com
                                               .     ---




                                                     April 12, 2019

ViaECF

                                                                    APPLICATION GRANTED
The Honorable John G. Koeltl                                            SO ORDERED
United States District Judge                                   ~           / }/    /'I   -

Southern District of New York                                  ~ t { f[0,t{tl:f
500 Pearl Street
New York, New York 10007                                i/i1, J
                                                          ~J         • .
                                                               ohn G. Koeitl, tJ.S.D.J.

       Re:
                                                             7
                 Democratic National Committei ~. The Russian Federation, et al., 1: l 8-cv-
                 03501

Dear Judge Koeltl:

         I write on behalf of the Democratic National Committee ("DNC") to request a
modification of the number of pages allowed for the response to the six motions to dismiss filed
in this matter. 1

       On October 1, 2018, the Court issued a Scheduling Order (ECF No. 181) ("Scheduling
Order") in which it set limits on the number of pages permitted for briefing the motions to dismiss.
The Scheduling Order provided that Defendants may file an omnibus brief of no more than 50
pages, and that each individual Defendant may file an additional brief of no more than 15 pages,
with Defendants Aras and Emin Agalarov allowed 25 pages for their opening brief. Id at 2-3.
The Order permits the DNC to respond to the motions to dismiss with briefs totaling an equal
number of pages. See id. at 2-3.

       Together, the Defendants have submitted briefs in support of motions to dismiss totaling
171 pages. The Trump Campaign, Inc. brief (ECF No. 227) was 50 pages, and the lengths of the
other Defendants' briefs were as follows: Aras and Emin Agalarov-25 pages (ECF No. 230);



   The Trump Campaign, WikiLeaks and Mssrs. Stone, Kushner, Papadopoulos, and Gates
   consent to this request. The Agalarovs did not respond to Plaintiffs request for consent. No
   other Defendants have counsel listed on the docket.



       COHEN MILSTEIN SEUERS & TOLL PUC • 1100 New York Ave NW • Fifth floor • Wd5hington, DC 2000:">
                                        T 202.408 4600 • tolieritnihtoin com
      Case 1:18-cv-03501-JGK Document 240 Filed 04/15/19 Page 2 of 2
         Case 1:18-cv-03501-JGK Document 239 Filed 04/12/19 Page 2 of 2




April 12, 2019
Page2


Jared Kushner-15 pages (ECF No. 222); George Papadopoulos-27 pages (ECF No. 234); Roger
J. Stone, Jr.-19 pages (ECF No. 232); and WikiLeaks-35 pages (ECF Nos. 208, 225). 2 The
Russian Federation filed a 10-page, single-spaced Statement of Immunity of the Russian
Federation ("Statement of Immunity") (ECF No. 186). Thus, while the Scheduling Order
contemplated that Defendants would submit briefs totaling 135 pages, the briefs submitted by the
Defendants, along with the Russian Federation's Statement of Immunity, total 181 pages.

      The DNC therefore asks the Court for leave to submit one or more briefs in response to the
motions to dismiss and to the Russian Federation's Statement of Immunity that collectively total
no more than 140 pages.

                                            Sincerely,

                                            ~t'e&,lfVl
                                            Joseph M. Sellers




2 Defendants Paul J. Manafort, Jr., Donald J. Trump, Jr., and Julian Assange did not move to
dismiss the Second Amended Complaint. Richard W. Gates III did not submit a brief in support
of his purported motion to dismiss. (See ECF No. 223).
